 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to the following 11 employees immediate and full reinstate-ment to their former or substantially equivalent position,without prejudiceto their seniority and other rights and privileges:Armond GregoryHenry KinkeadHenderson GregoryJoe SongerFount GregoryCarl ForsythCharles MillerJames RileyBuel MillerSteve BurkWilliam DickersonWE WILL restore to the 18 employees who have been reemployed whateverseniority and other rights and privileges,if any, that they may have lost.WE WILL make whole all 29 employees mentioned in the preceding para-graphs for any loss of pay suffered as a result of their discharge.AMERICAN ART CLAY COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 614ISTA Center,150 West Market Street,Indianapolis 4, Indiana, 46204, TelephoneNo. Melrose 3-8921,if they have any question concerning this notice or compliancewith its provisions.Instrument Division,Rockwell Register CorporationandLodge790, International Association of Machinists,AFL-CIO.CaseNo. 16-CA-1716.May 15, 1963DECISION AND ORDEROn February 18, 1963, Trial Examiner Phil W. Saunders issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the alleged unfair labor practicesand recommending that the complaint herein be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the Charging Party filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]142 NLRB No. 76. INSTRUMENT DIVISION, ROCKWELLREGISTER CORP.635INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard by Trial Examiner Phil W. Saunders at Tulsa, Oklahoma,on December 18 and 19, 1962. The General Counsel and Instrument Division,Rockwell Register Corporation, herein called the Respondent or the Company, wererepresented by counsel, and all parties participated fully in the hearing.Bothparties submitted briefs which have been duly considered in arriving at my conclu-sions and findings.The amended complaint alleged that the Respondent violated Section 8(a)(5),at its plant in Tulsa, Oklahoma, in that it failed and refused to provide the Unionwith requested job descriptions necessary to the negotiations then pending, that theCompany unilaterally posted, promulgated, and changed its vacation policy withoutnotice to and consultation with the Union, and on two separate occasions theRespondent instituted unilateral layoffs without notice to and consultation withtheUnion.'Reserved rulings are disposed of in accordance with the followingfindings of fact and conclusions of law.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSince the allegations of the complaint of the facts upon which the jurisdiction ofthe Board is predicated are admitted in the answer, I find that during the past 12months the Respondent at its Tulsa, Oklahoma, plant purchased and receivedproducts valued in excess of $50,000 directly from points outside the State ofOklahoma, and during the same period sold and shipped products valued in excessof $50,000 directly outside the State of Oklahoma.During this same period oftime, the gross volume of business was in excess of $500,000.I find, therefore, that the Respondent is engaged in "commerce" and in opera-tions "affecting commerce" as those terms are defined in Section 2(6) and (7),respectively, of the National Labor Relations Act, as amended, herein called theAct, and that it will effectuate the policies of the Act to assert jurisdiction overthe Respondent.II.THE LABOR ORGANIZATION INVOLVEDLodge 790,International Association of Machinists,AFL-CIO,herein called theUnion,isa labor organization within the meamng of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Union's exclusive representative statusinsaid unitThe complaint alleges, the answer admits, and I find that all production andmaintenance employees, including inspectors, at the Respondent's Tulsa, Oklahoma,plant, the only plant involved herein, constituted a unit appropriate for the purposesof collective bargaining within the meaning of the Act.The complaint alleges, the answer admits, and I find that on May 25, 1962, theRegional Director certified the Union as the exclusive collective-bargaining repre-sentative of the employees in the above appropriate unit.B.General backgroundThis record reveals that the Company and its predecessor voluntarily recognizedtheUnion during the 1940's as the exclusive bargaining representative. In 1950the Board conducted an election in which the employees of the Company hereinvoted for a union shop. Since 1953 until the present proceeding, the parties heretohave negotiated 2-year contracts, and the last agreement was terminated by theUnion on May 31, 1961, by giving notice on March 28, 1961, to modify the cur-rent contract,which otherwise would have automatically been renewed absentany desire to modify.Further background material shows that the employees ofthe Company struck the plant on June 27, 1961, and on September 1, 1961, un-conditionally offered to return, and by September 8, 1961, the majority of the em-ployees were returned to work by the Respondent.IThe chargewas filedon August23, 1962,and the complaint was issuedon October 12,1962 636DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe parties stipulated that between April 12, 1961, and December 7, 1962,there were 59 negotiationsessionsheld between the Respondent and the Unionwith a total time of 143 hours and 32 minutes?Certain exhibits, as further background in this proceeding, reveal that on Octo-ber 3, 1961, the Union filed a charge against the Company in Case No. 16-CA-1554.On November 2, 1961, the Regional Office of the Board notified the Union that ithad investigated this charge, and refused to issue a complaint with respect to cer-tain 8(a)(3)'s therein.On December 14, 1961,in anappeal, from the Regional'Director, the Union was informed by the office of the Board's General Counselthat there was an insufficientbasis existingfor a finding of refusal to bargainagainstthe Company in Case No. 16-CA-1554. In January 1962, a settlementagreement was made asto one of the 8(a)(3)'s, and in view of this the RegionalOffice refusedto reissuea complaint against the Company in Case No. 16-CA-1554.3C. As to job descriptions, and the pertinent testimony relative theretoThe Company contends that all of the job descriptions in their possession bad'been sentto the Union, and that after the Union had all of the descriptions, noproposal involvingthe same was ever submitted by the Union .4 The GeneralCounselarguesthat during certain negotiationsessions,discrepancies arose con-cerningthe job classification of an employee, and upon inspection it appeared thatthe job description was dated "1959," and thereupon the Union requested that theybe furnished information pertaining to any changes in job descriptions since 1957.The General Counsel furthermaintainsthat the Union then made repeated demands,and that 4 months elapsed between the original request and compliance .5ClaudeJones,chief spokesman and negotiator for the Union, testified that atthe sessionon June 23, 1962,6 the classifications as to certain employees came up,and he then informed the Company that the Union had to have job descriptionson them. Jones stated that the Company informed him that none were availablebut copies would be secured. Jones testified that at the session between the partieson June 28, the Company gave him the job descriptions as previously requested,but noted that they were dated "1959," and as a result he requested that the Com-pany furnish him a complete copy of job descriptions. Jones also advised theRespondent's negotiatorsthat the only job descriptions the Union had were dated in"1957," that the Union did not have the "1959" descriptions, and, therefore, desiredcopiesof all changessince`1957."Jones testified that the Company then agreedto get these descriptions for him.At the session on July6, Jones statedthat the parties discussed the classification oftwo employees, and that heagainasked for a complete list of job descriptions thatmight have changed since 1957, and also requested job evaluation data concerningjob descriptions that were in effect at the time of the certification? Jones testifiedthat the Company refused him this information, and that at the July 24 session heagain requested job descriptions and evaluations, and on this occasion was informedby the Company that the matter had been turned over to their attorney. Jones fur-ther stated that at the August 2 session, when he again asked for job descriptions, theCompany informed him that they wanted the Union to be specific as to the jobdescriptions wanted, and that he was also then informed that the Union had all theinformation on this subject that the Company had. Jones testified that he then,explained the fact that there had been a change of job contentsin a largenumber ofclassifications and he needed to know the exact descriptions to prepare his contractproposal, and that he had also discussed this need with the Company at prior nego-tiating sessions.At thesessionon August 9, Jones stated that he advised the Com-pany that they were preventing the Union from presenting a contract by not for-warding the descriptions, but testified that the company representatives then toldhim that the matter was being checked, and that it was "quite a job." Jones testified2 Respondent'sExhibit No. 1.8See Respondent's ExhibitsNos 9,10, 11,12, and 14.*The Respondentfurther arguesthat the demandfor job descriptions was used by theUnion as a basisfor its continuously threatenedunfairlabor practice charge.6 The Union admitted that theybegan receivingjob descriptions from the Company onOctober 8, 1962, and by November 3, 1962, had received the total amount of 66 jobdescriptions.IAll dates from hereon are 1962 unless specifically specifiedotherwise.4 Jones statedthat two employeeswere performingwork outside the scope of their job,descriptions. INSTRUMENTDIVISION, ROCKWELL REGISTER CORP.637that at the session on September 18, theCompany inquired if the Union did nothave the job descriptions sentto the Union's business representative,Harry Penrod,in 1960. Jones statedthatin reply to this question he informedthe Company thatrather than getting into a dispute on this, "thatwe [the Union] would just say thatwe didn'thave them perhaps we had lost them,or perhapswe had even thrownthem in the trash.but at least,as of thistime, wedid not have the descriptionsthat were necessary in order that we may make a complete proposal."The Respondent produced testimonythroughitsgeneral manager, Shenkle, to theeffect thatin 1957he had furnishedthe Union's business agent,Penrod, with jobdescriptions,and these were the resultof workbetweenthe Companyand the Unionin 1955.8Shenkle testified thateveryjob description added to the jobs at the timeof the evaluations in 1955 were negotiatedwith the Union, that in 1959 and 1960revised job descriptions were sentto the Unionin accordancewith thenegotiations,9and stated that the descriptions sentto the Union in 1960 arethe current ones underwhich the plantstilloperates.Shenkle statedthatPenrod was the spokesman forthe Union at the firstnegotiating session here in question,and at no time thereafterdid theCompany getany requests from Penrodfor anyjob descriptions.Supervisor Smith was the principal spokesmanfor the Company at thenegotiatingsessionswith the Union.Smith testifiedthat beforeJones took over the union nego-tiations Penrod initially representedthe Unionat the sessions in question,and thatPenrod never requested job descriptions.Smith further testified that theCompany allowedthe Unionto establishthe times,dates, and adjournments for the negotiating sessions,and that on occasionsthe Unionwould cancel meetings or that Jones would fail to show up.Smith also testifiedthat the Companysubmitted numerous contract proposals and counterproposals inthe months of January,February,and March,that atthe April7 session the partiesreviewedthe Respondent'sproposals,but none of the items were accepted by theUnion,and that on April 8 Jones demandedthat he be calledin on all work asign-ments-anything regarding the shifting of personnel.Smith statedthatat the session on June 28 Jones inquired regardingjob descrip-tions on thehobby setupclassifications"A" and "B," that at the meeting on July 6these descriptions were given to Jones, andthatJones thenasked for all job descrip-tions, and again repeated this request at the meetingon July 24.At the August 2session,Smith testified that it wasprimarily over certain grievances but that thesubject ofjob descriptions came up,and that he thenlooked at the folders Joneshad on the same, and noticed that some descriptionswere obsoleteand some werecurrent.The partiesagainmeton August9,and Smith stated again this wasprimarilya grievance meeting but that descriptions came up,and hethen informedJones that the matter had been checked intoand the companyfiles indicated theUnionhad this information.ioSmith further testifiedthat job descriptions alsowere discussed in subsequent negotiating sessions as follows:That the subject cameup at the meeting on September 13, and that at this timeSmith askedJones tocheck job descriptions against seniority lists, and that SmithinformedJones that theCompanyhad furnished complete descriptionsinFebruary 1960, which were onlydifferent fromthe 1957descriptions in minor standardizations of language used;that at the session on September 18 Smith asked Jones if he had located the job0This record shows that Penrod has worked as a union representative since 1957, butthat prior thereto he was an employee of the Company In 1955 Penrod was a member ofthe Respondent's negotiating team, at which time the evaluations on all jobs in the plantwere made,and thereafter job descriptions determinedIn 1957 the Union received copiesof the descriptions(Respondent'sExhibit No. 5) and this record also shows that inFebruary 1960, the Union was furnished revised job descriptions(Respondent'sExhibitNo 7)See General Counsel's Exhibits Nos. 20-b and 20-c10 Smith stated that to assemble all the job descriptions entailed going back into thearchives and checking records through a number of years, butthat he haddesignatedsomeone to work on this project. Smith also testified this request for descriptions byJones was similar to others where he had demanded like information,and then onceassembled never used it.Smith cited an illustration where Jones at one time had de-manded a comparison of work performance-he statedthat officepeople atthe plantworked on weekends and evenings to "dig" out thousands of data cost cards to supply thisinformation-and then Jones did not see any use for it. Jones testifiedthat thisparticu-lar information requested was in 1961,and concerned the seniority of three older em-ployees who had been recalled after the strike,but states that by the time he received thecomparisons the three new employees were no longer on the jobs-so it was a moot question 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescriptions sent to Penrod in 1960-was then informed for the first time that theUnion did not have the descriptions-and that Smith then informed Jones that ifhe would write a letter to this effect, then the Company would reproduce the jobdescriptionsas soonas possible.Smith stated that the letter was written, andthereafter the job descriptions were furnished starting in October, as aforestated.Harry Penrod testified that relative to job descriptions in the negotiations inquestion, he had a brief discussion with Jones as to the job-rating tabulations whichhad been previously made,ti and that they discussed the jobs that were not in-cluded in the same.Penrod further stated that Jones also discussed with him theUnion's intentions of making a counterproposal on the same, but that the Uniondid not have in their files "the key to this job description."D. As to the alleged unilateral change in the vacation policy without notice-pertinent testimony in respect theretoThe record herein shows that on June 1, 1962, the Company posted a vacationannouncement outlining to its employees the general vacation plans for the weeksof July 16 and 23.12 The Union does not question the propriety of the vacation,rather, it asked only for its terms and opportunity to bargain, if necessary.13TheRespondent maintains that there was an impasse in the negotiations on April 8,and the Company merely posted the statement on vacation practices that had beenin effect since 1953, and that the notice was posted more than a month prior tothe effective date of the vacations so that the Union had abundant opportunity tomeet and confer on the subject. It is admitted by the Company that it did notconsult with the Union before posting its June 1 announcement.Union Spokesman and Negotiator Jones testified that on June 23, the firstsessionbetween the parties after certification, he raised the question as to this vacationprocedure and requested to know in what manner the vacation schedules had beenchanged, and that he had become aware of the vacation announcement sometimeafter the announcement had been posted on June 1. Jones further stated that undernormal vacation conditions the entire plant shut down and allowed all the employeesto take their vacations at one time, that the 1962 arrangements varied in somerespects from the former practices, and that Jones wanted to find out if thesearrangements were necessary, and if the employees who worked would later bepermitted a vacation.14Jones alsostated that on June 22 Foreman Miller ap-proached employee Groden and attempted to have Groden "sign his vacation period."At the session on June 28 the Company gave to the Union a copy of the vacationannouncement it had posted on June 1, and also a letter from the Company, datedJune 28, setting forth the details of the 1962 vacationplans.(General Counsel'sExhibit No. 36.)The Respondent produced testimony through General Manager Shenkle to theeffect that the vacation notice posted on June 1 was in no way different from pastannouncements in prior years, and he also stated that the need for certain employeesto continue working during the vacation period was due to the usual summer busi-ness relative to orders on parking meters, and that there had only been 1 year-1958-when the entire plant was able to shut down during vacation periods. Shenklefurther testified that on June 12 he informed the Union that the vacation matterand other subjects could be discussed at the next session between the parties; thatat the meeting on June 23 the vacation matter was discussed with the Union; andthat the Union offered no suggestion or changes.The Respondent's chief nego-tiating spokesman, Smith, testified that the vacation plans were discussed at themeeting on June 23, and that he informed Jones that there had been no changein the Respondent's posting of vacation schedules. but that Jones wanted a copyof the announcement and also a letter from the Company explaining the details.Both were subsequently provided at the June 28 meeting, and Smith stated thatJones had no objections to the arrangements.11Respondent's Exhibits Nos. 3 and 412 See General Counsel's Exhibit No. 33.13 The record shows that following certification Claude Jones, on behalf of the Union,mailed several letters to the Respondent requesting bargaining on all matters pertaininc towages, hours, working conditions, and grievances and requested certain informationGen-eral Counsel's Exhibits Nos. 2 through 514 The record shows that on June 8, Jones sent a letter to the Company requesting ameeting in regard to the matter of vacation.General Counsel's Exhibit No 7 INSTRUMENT DIVISION, ROCKWELL REGISTER CORP.639E. As to the alleged unilateral layoffs-pertinent testimony in respect thereto1.The layoffs on September 7This record reveals that a letter, dated September 6, was sent by the Companyto the Union with notification that effective September 7-eight employees, thereinlisted,would be laid off due to lack of work, and the letter also stated that if theUnion had any questions on this the Company would be glad to discuss the matterat a mutually convenient time.15Jones testified that he received the above letter on September 7, that this washis first notice of the matter, and that the Company had not proposed such actionin any of the prior negotiating sessions.The record shows that Jones then senta telegram to the Company protesting the layoffs and requesting a meeting on thesame, and on September 13 the meeting was held.is Jones stated that at this meet-ing he questioned the necessity of the layoffs and if they were properly made, anditwas brought out that a junior employee had been retained while senior employeeswere laid off, but that the senior employees laid off were women and the junioremployee retained was a man, and "supposedly was performing work on a job thatcould not have been performed by one of the women." Jones stated that he raisedno specific objection to this, but stated that in the future he wanted to be consultedand that he wanted to bargain on layoffs.Jones further testified that at the meeting on September 18 he advised the Com-pany that the Union wanted to be notified in a sufficient amount of time concern-ing pending layoffs so as to have an opportunity to discuss the same, and to seewhether or not such layoffs were properly made in accordance with seniority.TheCompany then informed Jones that they had made the layoffs in accordance withlongstanding practices, and had notified the employees in sufficient time.17Manager Shenkle testified that the past practices relative to layoffs were wellestablished over the years, and that in three previous contracts the same provisionsapplied, and in past layoffs a 48-hour notice was given to employees and copiessent to the Union as a courtesy to them.18Respondent's negotiator Smith testified that this matter of the layoffs was dis-cussed in the September 13 meeting, but that Jones indicated he was not necessarilyin disagreement, and that Jones had very little to say about them. Smith statedthat he then informed Jones that the notices involved were the "exact same way thatthey had always been."2.The layoffs on December 13The record herein shows that by letters dated December 11, the Companynotified 13 employees each individually, that the work force was being reduced,and that these employees involved would "revert to layoffin lineof seniority"effective December 12.1911General Counsel's Exhibit No. 25.1e It appears that this meeting was originallyscheduledfor September 12, but that onrequest of Jones the meeting was postponed and then rescheduled for September 13.17 Jones testified that since certification the Company had submitted a contract proposalon seniority, and that the terms of the proposal were "quite different" from the languagecontained in previous contracts.The proposal by the Company on September 27, Jonesstated, outlined two methods of layoff-one, a permanent layoff where a 48-hour noticewould be given to employees, and on temporary layoffs, 2 to 10 days, there would be noregard to seniority or to a notice and that this was not acceptable. Jones testified thatunder previous contracts employees could exercise their seniority,and wouldbe given a48-hour notice prior thereto.The record shows that the Union later submitted a pro-posal stating that the employees may exercise their rights of seniority in the departmentfrom which the employee has been transferred, and that there be a 48-hour notice.Thisrecord also shows that the previous contract-from1959to 1961-gave employees theright to exercise their departmental seniorityrather than take the layoff, and there wouldbe a 48-hour notice on layoffs to employees. Jones admitted that in this prior contractthere was no requirementthat the Unionbe notified.is Shenkletestified that on September 5, 1961,a notice was postedon the bulletin boardstating that even in absenceof a signedagreement between the Respondent and the Union,the Company did not intend to changethe longstandingpolicies inrelationto employeebenefits.SeeRespondent'sExhibit No. 8.11General Counsel's Exhibits Nos. 37 through 49. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones testified that he received copies of the above letters on December 12, andstated that to some extent the Union and the Company discussed this matter at theirmeeting on December 13. Jones also testified that at no time prior to receivingcopies of the letters to the employees had the Company informed him of thesepending layoffs.Smith testified that there had been a continuous discussion "all along" that therewas a strong probability of layoffs, and that the procedure on these layoffs fol-lowed past practices.Smith further stated that Jones had indicated to him inseveralmeetings that he did not feel the Company was giving the Union sufficienttime in matters of layoffs, that Smith had then inquired as to how much noticehe wanted, and without receiving any suggestions Smith then informed Jonesthat he would continue with the same practices, and Smith testified that there wereno objections then raised.F. Other pertinent factorsThis recordcontainssome 83 different exhibits,and inthe above sections of thisreport, as aforestated, I have attempted to refer to those specific exhibits which shedsome light on the threemain allegationsof the complaint.However, in order topresent a more complete picture as to all the various circumstances and contentionsinvolved in this proceeding, I will mention very briefly here other factors reflectedin numerous exhibits which were also introduced and receivedin this case.The Respondent introduced several exhibits showing the posting of notices bythe Company for plant holidays on such days as Good Friday, New Year's, andothernormaland usual holidays of this kind, and the record also contains vaca-tion notices posted by the Company for 1958 and 1961.Exhibits for both partiesfurther show that the local offices of the Federal Mediation and Conciliation Serv-ice was also called into the negotiations. It appears that Commissioner Hutchinsonof the Federal Mediation and Conciliation Service attended the negotiating sessionbetween the parties on April 7, and that he was also present at several other sessions.There is some correspondence in the exhibits between the Union and the Companyas to the functions the Federal Mediation and Conciliation Service was to perform,and what official duties this agency had, if any. (General Counsel's ExhibitsNos. 10 and 11-a; Respondent's Exhibit No. 28 )The Company and the Union also exchanged several letters bearing on the gen-eral nature and purpose of their numerous meetings or sessions.The Respondentcontendedin some instancesthat they had extended themselves to consider withthe Union virtually every day-to-day function of the plant, accused the Union of"generalizations"without any specific identifications of the exact problems, andthat there had only been "technical harassment" by the Union at the various ses-sions.The Companyalso suggestedseparatemeetings, onefor the consideration ofgrievancesand another for the exclusiveconsiderationof contract matters.20The exhibitsalso showthat on or about September 27 the Company had sub-mitted a complete contractproposalto the Union.21 Smith testified that at the45th negotiatingsession,Jones submitted an article on "recognition," and that inNovember the Union had indicated that it would sign an "old contract" if theCompany wouldagreeto a 20-cent pay raise.This record shows that in or byNovember the Union had submittedarticles on recognition,management'srights,unionshop, payroll deductions, and seniority.G. Final conclusionsThe law is clear that negotiations carried on in good faith, where there hasbeen an open exchange of ideas, proposals and counterproposals, and an indicationof willingness to compromise, cannot be found to have violated Section 8(a)(5) ofthe Act simply because on some of the issues, even though they may be crucial, oneor the other of the parties has been unwilling to recede from its position so as toyield to the contentions or demands of the other.The record in this proceeding of the negotiations and the proposals by theRespondent, its availability and participation on 23 different occasions since theUnion was certified, and its offer and willingness to sign an agreement, clearlyestablishes that the Respondent's conduct in the course of these dealings was inkeeping with the spirit of the Act.20Respondent's Exhibits Nos. 22 and 24.=Respondent'sExhibits Nos. 29 and 32. It also appears from this record,as afore-stated, that as early as April 1962, the Respondent had offered contract proposals. INSTRUMENT DIVISION, ROCKWELL REGISTER CORP.641It should be noted initially that the Company, in September 1961, notified its,employees that absent a labor agreement the plant would continue its longstandingpolicies in relation to employee benefits. In prior contracts between the partiesitappears that procedures were therein set forth for the bargaining of employeegrievances.Before and since certification-and in the absence of a contract sincethe middle of 1961-the Company has nevertheless followed its past practices inthis respect.This record shows that in at least two negotiatingsessionsthe partiesspent considerabletimein discussing the paint damage to a car owner by employeeSmith.22At the July 6 meeting considerable time was spent in a discussion rela-tive to employee Groden's contention that he should be a "type A" setup man.On August 9 the parties discussed an injury to employee Mary Holcom, and whichcasehad previously been referred to the State industrial commission. I point outthe above because in my opinion it shows some basis for the Respondent's argu-ment that several negotiationsessionsturned into meetings on minor grievances,but more important, it also shows that the Company was in good faith attemptingto uphold its obligations under the Act, and to meet its prior announced intentionsof so doing.As far as I am able to ascertain from this record the subject of job descriptionsfirst came up at the negotiating session on June 23.At the next meeting, how-,ever, the Company provided the Union with the particular description Jones hadrequested.On several occasions thereafter, the Union then asked for all changesin job descriptions since 1957, and contended that absent this information it couldnot negotiate a contract.The testimony and exhibits disclosed that the Com-pany was at first reluctant or hesistant in providing this material.Under the cir-cumstances here I find that the Respondent was justified in its position.In 1955 a good deal of work had been done between the parties on job evalua-tions and descriptions, as aforestated.In 1957 copies of job descriptions had beensent to the Union. In 1959 the Company supplied the Union with up-to-date jobevaluations and descriptions, again in 1960 the Company provided the Union withrevised job descriptions, and there is no credited testimony that the descriptions of1960 were not the current descriptions being used by the Company.UnionNegotiator Jones testified that there had been a change of job contents in a largenumber of classifications, but in this respect it should be noted that according toJones the only descriptions the Union had were those dated in "1957." I am not.aware of any Board decisions directly in point as to how many times a party litigantunder these circumstances must supply certain types of information, but it appearsto me that once is sufficient under most situations.The Respondent also producedreliable testimony as to the extra efforts involved in assembling such material, andthat upon a prior occasion, as aforestated, the information requested by the Union,once assembled with much office overtime by the Company, was then deemed"moot." 23In the next phases of the sessions between the parties we still have the Unioncontinuingitsdemand for the changes in descriptions since 1957.On September18 Jones then specifically informed the Company that he did not have the revisedjob descriptions which were sent to the Union in 1959 and 1960.The Companythen asked Jones to write a letter to this effect, and after receiving this letter theRespondent then started on October 8 to supply Jones withsomeof the descriptions,and by November 3 the Union had the total of 66 job descriptions.In the final analysis here, the Company was certainly justified in initially holdingback on job description since this information had been provided in prior years,and it should also be noted that after Jones specifically and definitely informedthe Company by letter that he did not have the 1959 and 1960 revised descriptions,the Union then started to receive this information 19 days later, and they had allof it within 44 days. Jones repeatedly testified that he could not negotiate a con-tract until he had the job descriptions; however, even up to the date of this hearingthe Union has not submitted anything to the Company involving the subject of jobdescriptions, and this is a period of more than 6 weeks following the receipt of afull set of all descriptions, and admittedly the Union has not asked for any addi-tional information since then.From this factit seemstome that there is lackinghere any valid basis for the contention that the delay in supplying such material tendedto impede the negotiations, or that the Company did not have an adequate reason22 General Counsel's Exhibit No. 12.-Jones testified that be mainly worked out of the office in his home, but that he fre-quents the local downtown headquarters of the Union, and in those offices he does haveaccess toall the files. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the delays, and these factors are certainly a ready distinction from Board deci-sions wherein totally different circumstances existed. I find that under the situationsexisting in this proceeding there was no unreasonable delay in providing the jobdescriptions.Insofar as the allegations pertaining to the 1962 vacation announcement is con-cerned, I am unable to detect any change which materially varied from the samepractices and procedures in prior years. I have carefully compared the vacationannouncements made by the Company in 1958 and 1961,24 with the notice in ques-tion of June 1, 1962, and it appears to me that the procedures followed and thecontents are substantially the same. In all three of the announcements there is areference to the fact that possibly some employees would have to stay on and workdue to certain types of customer orders which annually arise, as aforestated. Ihave also reviewed the holiday and vacation articles of the old 1959-1961 contractbetween the parties, and I find nothing therein which in any way restricts or impedesthe notice in question here.Article XII, section 2, paragraph 5, of the 1959-61contract states, "To insure orderly and efficient operation of the plant, the Companyreserves the right to the final allotment of the vacation period, which includes clos-ing the entire plant at the same time if it appears advisable to do so."This recordalso contains numerous announcements made by the Company, without consultation,concerning special holidays-such as Good Friday, Thanksgiving, and the like-and there is no contention or testimony whatosever that the Union objected in anyway to these notices, or to the posting of the vacation announcements in the prioryears referred to above.However, even assuming here,arguendo,that the Company had to consult withthe Union relative to its 1962 vacation plans there was still an adequate opportunityto do so before the effective date of the July vacations.As a matter of fact, theCompany fully recognized the letter of June 8 from the Union requesting a meetingrelative to the 1962 vacations, and as a result some discussions were had at thesession on June 23 and 28, and the Company also then supplied the Union with aletter, as aforestated, setting forth its 1962 vacation plans in detail.Jones raisedno objections thereafter, and never submitted any vacation proposals which weredifferent from previous contracts. It is further noted that the parties also held abargaining session on July 6-which date preceded the vacation periods in question-and at this meeting there was no mention whatsoever of any vacation plans bytheUnion, and such is true even in accordance with the testimony given by Jonesas to what was discussed on this date.25Inessence the Union's argument here isthat it wanted to know the terms and have an opportunity to bargain, if necessary,and both of these objectives or requests were provided by the Company before theeffective date of the vacations.The fact also that the Company was willing to dis-cuss their announcement with the Union-and then did so on two occasions-isadditional evidence that the vacation arrangements were notfail accompli,andhad the Union been able to offer any suggestions or different arrangements, I amunwilling to conclude on the basis of this record that such effort would have beenfutile.On the basis of the circumstances present here, I conclude and find that theannouncement by the Company of the 1962 vacationplansmerely followed pastpractices, and in no way deviated or changed the well recognized, acceptable, andestablished procedures, and that the Company also afforded the Union sufficientopportunities to bargain on the same before the announced arrangements becamefinal or operative.Relative now to the alleged unilateral layoffs.The General Counsel does notcontest the fact that these layoffs were economically justified, but his position isthe lack of notice to the Union, and the unilateral manner in which these layoffsoccurred.The Respondent argues that the layoffs were made on the basis of pastpractice, that the Union failed to propose a method for layoffs different from thelast contractual provision, that the Union had been informed during prior nego-tiationsessionsof the pendency of layoffs weeks before they were effectuated, andas to the December incident, that there has been an impasse between the parties onthe subject of layoffs since their September discussions of the same.The 1959-61 contract between the parties provided in general for departmentalseniority, and in the reduction of forces under this contract, employees could exercisetheir rights of seniority in the departments from which employees had been trans-ferred, and in the case of a layoff at least 48 hours' notice would be given to em-24 Respondent's Exhibits Nos. 15 and 16.-There are also Board decisions which hold that where a union acquiesces in the uni-lateral employer action that such conduct does not constitute a refusal to bargain. INSTRUMENT DIVISION, ROCKWELL REGISTER CORP.643ployees.The 1959-61 contract provided also that the Union "shall" receive copiesof all senioritylists,and "shall be kept informed of all additions, removals, changesin classification, or status of employees at all times, not to exceed 30 days."Duringthe negotiations between the parties the Union submitted a proposal or counter-proposal relative to seniority, as aforestated.26 Jones testified, and the record shows,that in this proposal the Union did not suggest any change whatsoever in sectionsinvolving notices, and furthermore, no notices to theUnionwere ever requiredunder the provisions of the old contract, or in the counterproposal submitted byJones during the period in question here.It appears to me that the layoffs on September 7 followed the usual customsand established procedures in instances of this type, and the Union was also notifiedor informed.After the Company received the telegram from Jones protesting thelayoffs, the Respondent then sent a reply telegram informing Jones that they woulddiscuss the matter fully "within 24 hours of your [the Union's] request stating aspecific time for a meeting."This record shows that Jones then requested the dateof September 12 for the meeting, but then canceled it and postponed the meetinguntil September 13. It seems to me that had the Union been duly or seriouslyconcerned with the layoffs Jones would have arranged an earlier meeting for dis-cussion, and certainly the opportunity to do so was afforded by the Company.In the discussion on September 13 there appeared to be no real difficulties orserious contentions by the Union over the layoff.27 In essence here the layoffs wereconceded to be economically justified; the Company followed the well-establishedpast practices; the Union was notified; the Company then afforded the Union anopportunity within 24 hours to discuss the layoff; the Union then postponed itsoriginalmeeting to discuss the matter; at the session on September 13 there wereno serious objections by Jones; a subsequent contract proposal by the Union didnot alter the notice requirements of the former contract; and neither the proposalor the former contract in respect to layoffs required any notice to the Union itself.With this background, and under these particular and specific circumstances, I amunable to conclude that the Respondent was in violation of the Act 28As to the layoffs on December 11, it appears to me that the parties had reachedan impasse over this subject matter stemming from their September discussions.The credited testimony as to this incident reveals that Smith had informed Jonesin prior negotiatingsessionsof possible pending and future layoffs, and that Smith,during the discussions over the September layoffs, had inquired as to how muchtime the Union wanted for layoff notices.There is certainly no indication here asto any definite or specific set period of time desired by the Union-only that itwanted to be notified in sufficient time so that it could bargain.Whether or notthe time element of approximately 24 hours between the letters of termination andthe actual effective date of the layoffs was a sufficient period for the Union, is ofcourse somewhat speculative, but in view of the past practices, and in the absenceof any exact period specified by the Union-coupled with the mutual disagreementbetween the parties in their September discussions, I find that an impasse had beenreached at that time, and the Company in December merely reverted to the estab-lished and customary procedures.Certainly in this incident as in the others, wedo not have an effort by the Company to change any existing or well-establishedagreement with respect to the layoffs, and the reliable testimony and the manyexhibits in this record all indicate that at no time did the Company attempt tobypass the Union. Jones admitted on cross-examination that he reviewed theSeptember layoffs partially in view of the "previous contract," and since the oldcontract was looked to by the Union then, it is certainly a reasonable deductionto find that after an impasse was reached in respect to the length of notice neededby the Union, the Company, then on the subsequent layoffs in December, lookedto the same contract and then followed the provisions contained in the prior agree-ment.If one party can refer to a "previous contract" then certainly the otherparty on the same subject matter is likewise entitled to do the same thing underseRespondent's Exhibit No. 33.27 Regarding the meeting on September 13, Jones was asked:Q.When you did meet on the 13th, you reviewed these layoffs in light of the prac-tices of the previous contract, is that correct?Jones answeredthe following:A.Well, actually, not necessarily ; but partially in view of the previous contract,we were looking for seniority, was it done by seniority in accordance with depart-mental seniority.' H. E. Fletcher Co.,131 NLRB 474, 484.712-548-64-vol. 142-42 644DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe particular circumstances that existed here 29 In the total aspects of this caseit appears clear to me that the Respondent amply demonstrated all of the essentialelements in establishing its good faith,and I do not find that the company procedureand behavior,when reviewed in the light of the entire record, is sufficient to estab-lish that the Respondent refused to bargain,and accordingly did not violate Sec-tion 8(a)(5) and(1) of the Act.1.The Respondent isand (7) of the Act.CONCLUSIONS OF LAWengaged in commerce within the meaning of Section 2(6)2.TheUnion is a laborthe Act.organizationwithinthemeaningof Section 2(5) ofengaged in unfair labor practices as alleged in the3.The Respondent has notcomplaint.[Recommended Order omitted from publication.]Also note in the 1959-61 contract between the parties-articleXIX,sections 1, 2,and 3. In this case the Union gave notice in March 1961 to modify the 1959-61 contractas aforestated.As far as this record is concerned this was the only notice given. It isnot clear to me how the provisions of sections 2 and 3 operate In relation to section 1 ofarticle XIX,but as far as I can ascertain there never has been any 5-day notice to termi-nate as provided In section 2, and certainly the negotiations in question concerned modifi-cations of the prior contract.It may be that the terms of the previous agreement con-tinued beyond the contract's terminal date on May 31, 1961, absent the invoking of the5-day notice.However, without any specific contention or finding in this respect, never-theless, the previous contract was relied upon to some extent by the Union in discussions,and the adoption of notices for layoffs by the Company through the same contract must,therefore,be deemed valid under these circumstances.Halliburton Company IandMaritime Trades Council of GreaterNew Orleans and Vicinity,AFL-CIO,Petitioner.Case No.15-RC-2579.May 15, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerry L. Gardner, Jr., hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer contends that the Petitioner is not a labor organi-zation within the meaning of the Act, and is "fronting" for the Sea-The name of the Employer appears as amended at the hearing.E On October 18, 1962, the Regional Director for the Fifteenth Region Issued a Decisionand Order in which he found that the Petitioner was not a labor organization within themeaning of the Act and dismissed the petition in the instant case. On November 27, 1962,the Board,by telegraphic order, granted the Petitioner's request for review of that deci-sion.Thereafter,on November 29, 1962, the Regional Director by order transferred theentire case to the Board.Accordingly,we have proceeded upon the record to determineallmaterial issues raised in this proceeding.Nevertheless, we reject the Employer's con-tention that,In delegating its powers under Section 9, as amended,to Regional Directors,theBoard exceeded its authority under Section 3(b)and that the latter section isunconstitutional.142 NLRB No. 73.